Title: From George Washington to Robert Morris, 15 May 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters. 15th May 1782
                        
                        The inclosed additional Contract formed by Genl Schuyler with Mr Duer came to Hand a few Days ago—I transmit
                            it to you together with an Extract of the Letter which accompanied it—& hope the transaction may meet with your
                            Approbation. I am &c.
                        
                            G.W.

                        
                    